                Case 2:19-cv-01060-BAT Document 1 Filed 07/09/19 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE

  LYKINWOLFE, INC. DBA RAJ URNS,                         Civil Action No.

                             Plaintiff,                  COMPLAINT FOR COPYRIGHT
                                                         INFRINGEMENT
             v.

  IN THE LIGHT URNS, INC.; SUSAN
  FRASER, individually,                                  JURY TRIAL REQUESTED

                             Defendant.


                                                  I.   PARTIES

           1.        Plaintiff Lykinwolfe, Inc. dba Raj Urns (“Raj Urns”) is a Washington corporation
having a place of business in Kent, Washington. Raj Urns is actively engaged in the design,

production and sale of funeral urns and related products selling directly to consumers and

wholesalers.

           2.        On information and belief, Defendant In The Light Urns, Inc. (“ITLU”) is a

California corporation having a principal business address at 9716 W. Grove Ave., Visalia,

California 93291. Defendant is a purveyor of funeral urns and related products via its web site at

inthelighturns.com and is a direct competitor of Raj Urns.




COMPLAINT - 1
Civil Action No.
RAJU-6-1001P01 CMP
                Case 2:19-cv-01060-BAT Document 1 Filed 07/09/19 Page 2 of 8




           3.         On information and belief, Defendant Susan Fraser (“Fraser”) is an owner and

officer of ITLU and is directly responsible for controlling all aspects of the business affairs of the

company. All activities of ITLU alleged herein were carried out under the direction and control of

Fraser and for the benefit of any marital community that may exist related thereto.

           4.         On information and belief, Defendants offer for sale and sells funeral urns and

related products via its web site to consumers across all fifty states, including in the State of

Washington.

                                        II.    JURISDICTION AND VENUE

           5.         This action arises, in part, under the copyright laws of the United States of America:

the Copyright Act, 17 U.S.C. § 101 et seq. Jurisdiction is conferred upon this Court by

28 U.S.C. §§ 1331 and 1338.

           6.         On information and belief, Defendants transact business in all 50 states in the

United States, and infringement of Raj Urns’ copyrighted works occurred through at least online

sales in this jurisdiction via direct and interactive website sales at least via its inthelighturns.com

website. Accordingly, both jurisdiction and venue are proper in this Court. 28 U.S.C. §§ 1391 and

1400(a).

                                III.   RAJ URNS BUSINESS AND COPYRIGHTS
           7.         Raj Urns designs, markets, and distributes on the internet at rajurns.com and other

Internet sites funeral urns and related products to wholesalers and consumers across all 50 states.

           8.         Raj Urns is the owner of copyrights for originally designed funeral urns, including

the following funeral urns:

                  American Pride, U.S. Copyright Registration No. VA 1-742-857, effective October 12,
                   2010; and

                  Loving Doves, U.S. Copyright Registration No. VA 2-109-717, effective December 21,
                   2017




COMPLAINT - 2
Civil Action No.
RAJU-6-1001P01 CMP
                Case 2:19-cv-01060-BAT Document 1 Filed 07/09/19 Page 3 of 8




Raj Urns has secured exclusive rights and privileges in and to the copyright for the funeral urns it

has created, as identified by the corresponding U.S. Copyright Registrations noted above.




           9.        Raj Urns consistently provides copyright notice with a reservation of rights. For

example, its catalog available at its website, on each page provides “All Designs ©2001-2018

LYKINWOLFE Inc.”.

                              IV.    DEFENDANT’S INFRINGING ACTIVITIES

           10.       On information and belief, Defendants have intentionally and willfully

manufactured, distributed and displayed copies of funeral urns substantially similar to Raj Urns’

copyrighted works, including without limitation urns sold under the brands: American Pride and

Loving Doves. Presently available information confirms that Defendants have displayed and



COMPLAINT - 3
Civil Action No.
RAJU-6-1001P01 CMP
               Case 2:19-cv-01060-BAT Document 1 Filed 07/09/19 Page 4 of 8




distributed infringing copies since May 2019 under the brands American Flag Eagle and Memorial

Dove.

           11.       Defendants’ knowledge and willful infringement of Raj Urns’ copyrights is well-

documented. In 2014, Raj Urns had a relationship with a California company called United Priority

Distributors (“UPD”) wherein UPD was an authorized wholesaler for Raj Urns products, including

Raj Urns’ American Pride funeral urn. It is believed that at least during this period, UPD and ITLU

shared same management and owners, which included Fraser, with UPD serving as ITLU’s

wholesale distributor. During this time period, UPD and Defendant were authorized by Raj Urns

to display and distribute Raj Urn’s copyrighted American Pride urns.

           12.       In early 2014, upon reviewing UPD and Defendants’ use of a photo of the American

Pride funeral urn on their respective websites, Raj Urns requested that UPD and Defendants

provide copyright attribution for display of Raj Urn’s American Pride urn. The objectionable photo

was watermarked with the UPD and ITLU name. UPD and ITLU, through Fraser in her capacity

as owner and officer of both UPD and for ITLU, refused such attribution. After further objections

by Raj Urns, and after providing proof of its copyright in its American Pride urn, an acceptable

photo of the urn was approved by Raj Urns.

           13.       In late 2014, Raj Urns learned that UPD had manufactured and imported an

infringing copy of Raj Urns’ American Pride urn. Raj Urns promptly provided UPD with a copy

of the American Pride copyright registration and demanded that infringing conduct cease. UPD

acknowledged Raj Urns’ copyright ownership in the American Pride urn, and informed Raj Urns

that it had notified its exporter of the copyright and that it would not sell the American Pride urn.

In part because of the issues with UPD and Defendant, Raj Urns terminated its relationship with

UPD in early 2015. Based on representations made by UPD at the time, Raj Urns understood that

all infringing sales of the American Pride urn had ceased and that the matter was resolved. Raj

Urns had no further communications with UPD or Defendant at that time.




COMPLAINT - 4
Civil Action No.
RAJU-6-1001P01 CMP
               Case 2:19-cv-01060-BAT Document 1 Filed 07/09/19 Page 5 of 8




           14.       On information and belief, at all times during the pendency of the above-described

dispute with UPD and ITLU, Fraser was an owner and executive of both Defendant and UPD, was

fully aware of the copyright issues, had full knowledge of Raj Urns copyright in the American

Pride funeral urn, and directed and controlled ITLU’s continued infringing actions.

           15.       On or about May 9, 2019, Raj Urns learned that Defendants had begun selling

substantially similar copies of Raj Urns American Pride and Loving Doves funeral urns. Raj Urns

promptly notified Defendants in writing of its copyrights and demanded that Defendants cease and

desist infringement within seven (7) days. Given the known historical relationship between ITLU

and UPD, Raj Urns provided the same noticed and demand to UPD.

           16.       Rather than cease knowing infringement, Defendants modified the ITLU website

to offer the infringing products at steeply discounted prices in an obvious attempt to sell-off

remaining inventory. The infringing products were not removed despite repeated email demands.

           17.       On or around May 14, 2019, Raj Urns sent Defendants yet another demand to

immediately cease infringement, which demand included sending copies of the respective

copyright registration. No reply was received. Raj Urns was able to independently confirm that

Defendants were still selling the infringing American Flag Eagle and Memorial Dove funeral urns

as of May 23, 2019.

           18.       On May 30, 2019, Raj Urns sent yet another demand letter to Defendants to cease

infringing sales. Defendants once again did not reply.

           19.       Despite repeated notices, on information and belief, Defendants have continued to

display, offer for sale and distribute products infringing Raj Urn’s copyrighted American Flag

Eagle and Memorial Dove funeral urns.

           20.       Defendants have intentionally and willfully infringed Raj Urns’ copyrighted

American Pride and Loving Doves at least through its website at inthelighturns.com to consumers

across the country, including to consumers in Washington state.




COMPLAINT - 5
Civil Action No.
RAJU-6-1001P01 CMP
               Case 2:19-cv-01060-BAT Document 1 Filed 07/09/19 Page 6 of 8




           21.       Defendants have at all relevant times been aware of the copyrighted nature of Raj

Urns’ American Pride and Loving Doves, including by way of a clear notice of copyright

ownership and repeated warnings against infringement. Accordingly, at all relevant times, ITLU

and its controller owner and executive Susan Fraser personally engaged in, ordered, had direct

knowledge and/or should have known of the unauthorized copy, distribution and use of Raj Urns

copyrighted American Pride and Loving Doves funeral urns, making the infringement willful in

nature.

           22.       These acts of Defendants have caused and, unless restrained by this Court, will

continue to cause serious and irreparable harm to Raj Urns. Moreover, Defendants have and will

continue to unjustly benefit—at Raj Urns expense—from gains and profits derived from

Defendants’ infringement.

                         V.     CAUSE OF ACTION—COPYRIGHT INFRINGEMENT

           23.       Raj Urns realleges the preceding paragraphs of this complaint.

           24.       Raj Urns is the sole owner of all right, title, and interest in and to the copyright for

the funeral urns identified herein. Raj Urns has secured exclusive rights and privileges in and to

the copyright for its funeral urns, as identified by the corresponding identified U.S. Copyright

Registrations.
           25.       Defendants had access to Raj Urns copyrighted funeral urns based at least on its

position as a direct competitor of Raj Urns and thus being aware of Raj Urns web site and Raj Urns

online sales through such retailers as Amazon, eBay, Walmart, Urnsdirect2U, Unbeatable Sales,

and Sears; readily available marketing materials, including Raj Urns online catalog; and, on its

prior dealing with Raj Urns. In utter disregard of Raj Urns copyrights, Defendants have displayed,

offered for sale and distributed substantially similar copies of American Pride and Loving Doves

funeral urns without license in the conduct of its business. Accordingly, Defendants infringed and

continue to infringe Raj Urns copyrights in its American Pride and Loving Doves funeral urns.



COMPLAINT - 6
Civil Action No.
RAJU-6-1001P01 CMP
                Case 2:19-cv-01060-BAT Document 1 Filed 07/09/19 Page 7 of 8




Defendants’ infringing activities were and are deliberate, knowing, willful, and malicious, and

were designed to provide Defendants with an economic benefit at Raj Urns’ expense.

           26.       In doing so, Defendants have directly, indirectly and/or contributorily violated Raj

Urns exclusive rights of at least reproduction, distribution and sale. Defendants’ actions constitute

infringement of Raj Urns exclusive rights protected under 17 US.C. § 101 et seq.

           27.       Raj Urns has sustained damages as a consequence of Defendants’ wrongful actions,

including its unauthorized creation of substantially similar copies, copying, distribution and use,

in an amount to be determined at trial.

           28.       Defendants’    actions      constitute   copyright   infringement   in   violation   of

17 U.S.C. § 101 et seq.

                                           VI.      PRAYER FOR RELIEF

           WHEREFORE, Raj Urns prays for the following alternative and cumulative relief

separately against Defendants:

           A.        Pursuant to 17 U.S.C. §502, an order preliminarily and permanently enjoining
                     Defendants and all persons in active concert or participation therewith from
                     copying, creating derivative works based on, using, performing, circumventing
                     copyright protections or otherwise exercising any copyrights owned by Raj Urns in
                     its funeral urns, except pursuant to a lawful license or with the express authority of
                     Raj Urns.

           B.        Pursuant to 17 U.S.C. § 503, an order for seizure to recover, impound, and/or
                     destroy all things infringing Raj Urns copyrighted funeral urns Defendants may
                     possess or have under its control of those of any persons in active concert of
                     participation therewith.

           C.        An order that Defendants files with this Court and serve on Raj Urns, within
                     30 days of service of this order, a report in writing under oath setting forth in detail
                     the manner and form in which Defendants have complied with the terms of the
                     ordered relief.

           D.        Pursuant to 17 U.S.C. § 504 or other applicable provision, for actual or statutory
                     damages from Defendants, at the election of Raj Urns, and a finding of willful
                     infringement and exemplary damages, as may be applicable.




COMPLAINT - 7
Civil Action No.
RAJU-6-1001P01 CMP
                Case 2:19-cv-01060-BAT Document 1 Filed 07/09/19 Page 8 of 8



           E.        Pursuant to 17 U.S.C. § 505, for Raj Urns’ reasonable attorney’s fees and costs, as
                     provided under applicable law.

           F.        An assessment of prejudgment and post-judgement interests and costs.

           G.        For such other and further relief as the Court deems proper.

RESPECTFULLY SUBMITTED July 9, 2019.

                                                       s/Richard Alaniz, WSBA No. 26,194
                                                        Alaniz@LoweGrahamJones.com
                                                       s/David A. Lowe, WSBA No. 24,453
                                                        Lowe@LoweGrahamJones.com
                                                       LOWE GRAHAM JONES PLLC
                                                       701 Fifth Avenue, Suite 4800
                                                       Seattle, WA 98104
                                                       T: 206.381.3300

                                                       Attorneys for Plaintiff




COMPLAINT - 8
Civil Action No.
RAJU-6-1001P01 CMP
